 



EXHIBIT 10.3
VERSO TECHNOLOGIES, INC.
RESTRICTED STOCK AWARD AGREEMENT
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of the
      day of                     , 2007, by and between Verso Technologies,
Inc., a Minnesota corporation (the “Company”), and                     , an
individual resident of the State of                      (“Participant”).
     1. Award. The Company hereby grants to Participant a restricted stock award
of                      shares (the “Shares”) of common stock, par value $0.01
(“Common Stock”), of the Company according to the terms and conditions set forth
herein and in the Company’s 1999 Stock Incentive Plan, as amended to date (the
“Plan”). The Shares constitute a Restricted Stock Award granted under Section 7
of the Plan. A copy of the Plan will be furnished upon request of Participant.
With respect to the Shares, Participant shall be entitled at all times on and
after the date of issuance of the Shares to exercise the right to vote the
Shares.
     2. Vesting. Except as otherwise provided in this Agreement, the Shares
shall vest in accordance with the following schedule:

                  On Each of             the Following Dates   Percentage of
Shares Vested    
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

     3. Restrictions on Transfer. Until the Shares vest pursuant to Sections 2
or 4 hereof, none of the Shares may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
shall be void and unenforceable against the Company, and no attempt to transfer
the Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the purported transferee with any interest or right in or with
respect to the Shares.
     4. Forfeiture; Early Vesting. If Participant ceases to be an employee of or
provide service to the Company or any Subsidiary prior to vesting of the Shares
pursuant to Sections 2 or 4 hereof, all of Participant’s rights to all of the
unvested Shares shall be immediately and irrevocably forfeited, except that if
Participant ceases to be an employee or provide service by reason of death,
Disability or Retirement prior to the vesting of Shares under Sections 2 or 4
hereof, then such vesting shall accelerate in accordance with Section 9.1 of the
Plan. Upon forfeiture, Participant will no longer have any rights relating to
the unvested Shares, including, without limitation, the right to vote the Shares
and the right to receive dividends, if any, declared on the Shares.

 



--------------------------------------------------------------------------------



 



     5. Distributions and Adjustments.
          (a) If any Shares vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares, or otherwise), then Participant shall receive
upon such vesting the number and type of securities or other consideration which
Participant would have received if such Shares had vested prior to the event
changing the number or character of the outstanding Common Stock of the Company.
          (b) Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property (including, without limitation,
regular cash dividends or other cash distributions) distributed with respect to
the Shares prior to the date or dates the Shares vest shall be subject to the
same restrictions, terms and conditions as the Shares to which they relate and
shall be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.
     6. Miscellaneous.
          (a) Issuance of Shares. The Company shall cause the Shares to be
issued in the name of Participant, either by book-entry registration or issuance
of a stock certificate or certificates evidencing the Shares, which certificate
or certificates shall be held by the Secretary of the Company or the stock
transfer agent or brokerage service selected by the Secretary of the Company to
provide such services for the Plan. The Shares shall be restricted from transfer
and shall be subject to an appropriate stop-transfer order. If any certificate
is used, the certificate shall bear an appropriate legend referring to the
restrictions applicable to the Shares. Participant hereby agrees to the
retention by the Company of the Shares and, if a stock certificate is used,
agrees to execute and deliver to the Company a blank stock power with respect to
the Shares as a condition to the receipt of this award of Shares. After any
Shares vest pursuant to Sections 2 or 4 hereof, and following payment of the
applicable withholding taxes pursuant to Section 6(b) hereof, the Company shall
promptly cause to be issued a certificate or certificates, registered in the
name of Participant or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, evidencing such vested whole Shares
(less any shares withheld to pay withholding taxes) and shall cause such
certificate or certificates to be delivered to Participant or Participant’s
legal representatives, beneficiaries or heirs, as the case may be, free of the
legend or the stop-transfer order referenced above. No fractional share of stock
shall be issued.
          (b) Income Tax Matters. In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.
          (c) Entire Agreement; Plan Provisions Control. This Agreement (and any
addendum hereto) and the Plan constitute the entire agreement between the
parties hereto with regard to the subject matter hereof. In the event that any
provision of this Agreement conflicts with or is inconsistent in any respect
with the terms of the Plan, the terms of the Plan shall control. All decisions
of the Committee with respect to any question or issue arising under the

- 2 -



--------------------------------------------------------------------------------



 



Plan or this Agreement shall be and binding on all persons having an interest in
the Shares. All capitalized terms used in this Agreement and not otherwise
defined in this Agreement shall have the meaning assigned to them in the Plan.
          (d) No Right to Employment. The issuance of the Shares shall not be
construed as giving Participant the right to be retained in the employ of, or if
Participant is a director of the Company or a Subsidiary as giving the
Participant the right to continue as a director of, the Company or a Subsidiary,
nor will it affect in any way the right of the Company or a Subsidiary to
terminate such employment or position at any time, with or without cause if
otherwise permitted by law. In addition, the Company or a Subsidiary may at any
time dismiss Participant from employment, or terminate the term of a director of
the Company or a Subsidiary if otherwise permitted by law, free from any
liability or any claim under the Plan or this Agreement. Nothing in this
Agreement shall confer on any person any legal or equitable right against the
Company or any Subsidiary, directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or a Subsidiary. The Shares shall
not form any part of the wages or salary of Participant for purposes of
severance pay or termination indemnities, irrespective of the reason for
termination of employment. Under no circumstances shall any person ceasing to be
an employee of the Company or any Subsidiary be entitled to any compensation for
any loss of any right or benefit under this Agreement or the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, Participant shall
be deemed to have accepted all the conditions of the Plan and this Agreement and
the terms and conditions of any rules and regulations adopted by the Committee
and shall be fully bound thereby.
          (e) Governing Law. The validity, construction and effect of the Plan
and this Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Georgia.
          (f) Severability. If any provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to such jurisdiction or this
Agreement, and the remainder of this Agreement shall remain in full force and
effect.
          (g) No Trust or Fund Created. Neither the Plan nor this Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary and Participant or
any other person.
          (h) Headings. Headings are given to the Sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

- 3 -



--------------------------------------------------------------------------------



 



          (i) Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be addressed to Participant at the address indicated below
Participant’s signature line at the end of this Agreement or at such other
address as Participant may designate by ten (10) days’ advance written notice to
the Company. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon the third
(3rd) day following deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice.
          (j) Conditions Precedent to Issuance of Shares. Shares shall not be
issued pursuant to this Agreement unless such issuance and delivery of the
Shares pursuant hereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, state blue sky laws, the requirements of any applicable
securities exchange or the NASDAQ Stock Market and the Minnesota Business
Corporation Act. As a condition to the issuance of the Shares, the Company may
require that the person receiving such Shares represent and warrant that the
Shares are being acquired only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation and warranty is required by law.
          (k) Consultation With Professional Tax and Investment Advisors.
Participant acknowledges that the grant and vesting with respect to the Shares,
and the sale or other taxable disposition of the vested Shares, may have tax
consequences pursuant to the Internal Revenue Code of 1986, as amended, or under
local, state or international tax laws. Participant further acknowledges that
Participant is relying solely and exclusively on Participant’s own professional
tax and investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from the grant and vesting of the Shares, and the sale or
other taxable disposition of the vested Shares, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.
[signature page follows]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Award Agreement as of the date set forth in the first
paragraph.

              VERSO TECHNOLOGIES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

         
 
            PARTICIPANT:
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Address:    
 
         
 
         
 
       

- 5 -